220 F.2d 36
DINA MANUFACTURING CO., Inc., Merry Modes, Inc., and B. C. Novelty Co., a copartnership composed of Benjamin Clements, Irwin Clements and Alan Clements, Petitioning Creditors-Appellees,v.Nathaniel SEGAL, Alleged Bankrupt-Appellant.
No. 180.
Docket 23244.
United States Court of Appeals, Second Circuit.
Argued February 11, 1955.
Decided February 28, 1955.

Lionel Golub, New York City, for appellant.
Benjamin H. Booth, New York City (Booth, Lipton & Lipton, New York City, and Edgar H. Booth, Brooklyn, N. Y., on the brief), for appellees.
Before CLARK, Chief Judge, HINCKS, Circuit Judge, and SMITH, District Judge.
PER CURIAM.


1
We agree with Judge Bruchhausen's reconciliation of Dworsky v. Alanjay Bias Binding Corp., 2 Cir., 182 F.2d 803, and Glint Factors v. Schnapp, 2 Cir., 126 F.2d 207, and his holding that the original petition in this case, describing the date, amount, and type of transfer, sufficiently identified the transaction alleged as the act of bankruptcy.


2
Affirmed.